     Case 3:20-cv-00229-JAH-JLB Document 6 Filed 06/25/20 PageID.49 Page 1 of 1



1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   CASIMIR J. MAKOWSKI, JR.,                           Case No.: 3:20-cv-00229-JAH-JLB
11                                      Plaintiff,
                                                         ORDER ON STIPULATION TO FILE
12   v.                                                  FIRST AMENDED COMPLAINT
                                                         AND EXTEND STAY IN THE CASE
13   ATENA LIFE INSURANCE
                                                         (Doc. No. 5)
     COMPANY,
14
                                      Defendant.
15
16
17         Pending before the Court is a Joint Motion, fashioned as a stipulation, for Leave to
18   File the first Amended Complaint and Extend Stay Pending Good Faith Settlement
19   Discussions. See Doc. No. 5. Upon consideration of the motion, IT IS HEREBY
20   ORDERED the motion is GRANTED. The matter remains stayed for an additional thirty
21   (30) days to allow the parties to attempt to resolve the matter informally. If unsuccessful,
22   Plaintiff shall file the First Amended Complaint asserting claims under ERISA on or before
23   July 19, 2020.
24       IT IS SO ORDERED.
25   DATED: June 24, 2020

26                                                   _________________________________
27                                                   JOHN A. HOUSTON
                                                     United States District Judge
28

                                                     1
                                                                              3:20-cv-00229-JAH-JLB
